Citation Nr: 1549035	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-48 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and major depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals  (hereinafter "Board") on appeal from a November 2009 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Waco, Texas. 

In April 2013, the Board remanded the claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  He has alluded to suffering verbal abuse and racial harassment by fellow service members and his superior officer as a potential cause of his psychiatric symptoms.  Specifically, he has indicated that fellow soldiers called him racial slurs, causing him great stress, caused him to receive poor ratings on his performance reviews and caused him to go absent without leave (AWOL) while in service.  

Initially, the Board notes that the Veteran has not been provided with a notice letter advising him of VA's special evidentiary development procedures in case involving personal assault.  In this regard, the Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal-assault stressor for which the provisions of § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

Accordingly, the AOJ must consider all of the special provisions of VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR notes that personal assault is an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  M21-1MR, Part IV, Subpart ii, 1.D.17.a. M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  Examples of behavior changes include a request to be transferred to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, anxiety without an identifiable cause, or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in post-traumatic stress disorder personal assault cases).   

Applicable regulations specifically provide that VA will not deny a claim for service connection for PTSD that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may also submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015).  

Therefore, the Board finds it necessary to remand the Veteran's claim so that she may be afforded a proper notice letter. 

In addition, the Board finds that an addendum is necessary to clarify whether the Veteran has a current psychiatric disorder, to include PTSD, related to his military service.  

As noted in the prior remand, the Veteran's Report of Medical Examination for the purpose of separation from service, dated in June 1973, and notes a recent weight gain of 30 pounds due to improper eating habits attributed to nervousness and worry.  An accompanying Report of Medical History shows that the Veteran indicated experiencing "Depression or excessive worry" and "Nervous trouble of any sort." 

The VA treatment records indicate the Veteran has undergone psychiatric treatment for depression, anxiety, and PTSD since 2004, approximately 31 years following service discharge.  A VA treatment record dated in December 2007, shows the Veteran reported an onset of symptoms of depression and anxiety in childhood, which were exacerbated in service by emotional abuse by fellow service members and his superior officer.  

With regard to etiology, a nurse practitioner provided a December 2010 opinion in which she determined that the Veteran has PTSD that is related to racial harassment in the military.  However, the Board, in the April 2013 remand, found the December 2010 opinion to be inadequate for VA rating purposes as it was very cursory and lacked any explanation or rationale as to how the Veteran met the criteria for PTSD.  

Pursuant to the Board's April 2013 remand, the Veteran underwent a VA compensation examination in August 2015, and the examiner determined that the Veteran did not meet the DSM criteria for a diagnosis of PTSD because his stressor did not meet criterion A for such a diagnosis.  That examiner also found that the Veteran had no clinically significant levels of anxiety and depression and found no evidence of a preexisting psychiatric disability.  

However, the Board also finds the August 2015 VA opinion inadequate to decide the case, as it also lacks rationale and does not address potentially significant evidence indicating behavioral changes which was highlighted in the previous remand.  

In addition, the Board observes that while the 2015 examiner correctly indicated that the Veteran's stressor is not related to fear of hostile military or terrorist activity, he did make a notation that his stressor was personal trauma.  But when then asked whether the stressor was related to a personal assault, the examiner checked the box "No."   

In light of the above-cited deficiencies, the VA examiner should be given an opportunity to provide an addendum that contains clear rationale and sound reasoning.  Further, with regard to a psychiatric disorder other than PTSD, the examiner should clarify his statement that the Veteran fails to meet "clinically significant levels" of depression and/or anxiety, as such statement is not clear.

Lastly, the Board observes that while the Veteran's military personnel records are of record, they are included in a folder with his STRs. That being said, it is not clear whether the personnel records represent a complete personnel file; therefore on remand, the AOJ should ensure that the service personnel records are complete.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's service personnel records in the claims file are complete.

2.  Provide the Veteran a VCAA notification letter informing him of the information and evidence required to substantiate a service-connection claim for PTSD based on in-service personal assault.  The letter should provide information in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f)(5).  

In particular, the notice must advise him that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of claimed in-service stressors. 

3.  To the extent that the Veteran indicates the existence of any alternative sources of evidence or the AOJ determines that such sources may exist, the RO should request any potentially relevant documents from the appropriate source(s).  The AOJ should review the file and attempt to verify the Veteran's alleged in-service stressors to the extent possible.  

The AOJ's attention is called to the following:  The Veteran's October 2009 report of having suffered verbal and racial abuse during his military service; Airman Performance Report covering the period from October 1972 to January 1973, in which satisfactory performance was noted, but reflected that he frequently required additional and close supervision to make certain that he performed within his potential, and his improvement areas included obesity, military bearing, self-improvement, and job improvement; a June 1973 separation examination report on which the Veteran reported having had depression or worry and nervous trouble of any sort; the Veteran's report of a short period of AWOL during service; and  DD Form 214, Certificate of Release or Discharge from Active Duty, indicating that the Veteran had excessive leave for 5 days.

4.  After conducting any other development deemed appropriate, forward the Veteran's claims file to the examiner who conducted the August 2015 VA "PTSD" examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of any currently diagnosed acquired psychiatric disability.  

The need for the Veteran to be re-examined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although a review of the claims file is imperative, attention is called to the following:

*The Veteran has claimed that he suffered verbal and racial abuse during his military service.  

*Entrance examination report dated in July 1970 reflecting a normal psychiatric evaluation.

*Airman Performance Report covering the period from October 1972 to January 1973, in which satisfactory performance was noted, but reflected that he frequently required additional and close supervision to make certain that he performed within his potential, and his improvement areas included obesity, military bearing, self-improvement, and job improvement.

*Separation examination report dated in June 1973 on which the Veteran reported having had depression or worry and nervous trouble of any sort.

* DD Form 214, Certificate of Release or Discharge from Active Duty, indicating that the Veteran had excessive leave for 5 days.

*VA treatment notes beginning in 2004 which show psychiatric diagnoses.

* December 2007 VA treatment notes reflecting the Veteran's reports that he was emotionally abused in service and was refused transfer to get away from those who were harassing him; he did not feel validated in the military.

*October 2009 statement in which the Veteran describes his stressor.

*December 2010 VA opinion in which the Veteran's Nurse Practitioner determined that the Veteran's PTSD is related to racial harassment in the military.  

*August 2015 VA PTSD examination report noting that the Veteran does not meet the DSM criteria for PTSD and does not have any clinically significant levels of depression and/or anxiety.

THEN, after a complete re-review of the record, the examiner is asked to RESPOND to the following:

a).  Identify all acquired psychiatric disorders that have been present since November 2008 (i.e., PTSD, depression,  anxiety).  

b).  State whether the Veteran currently meets the DSM criteria for PTSD, a depressive disorder, and/or an anxiety disorder, and in doing so, reconcile any prior diagnoses of same.  

c).  Explain what is meant by the August 2015 VA finding that Veteran has no "clinically significant levels" of depression and/or anxiety.  

It should be noted that the Veteran and other laypersons are competent to attest to observable symptomatology and matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

d).  For each diagnosis identified, determine whether it,  at least as likely as not, was incurred in or aggravated by active service.  In doing so, SPECIFICALLY address whether it is related to the reported verbal and racial abuse by fellow service members and supervising officer. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

If an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

5.  After completing the above actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
6.  When the development requested has been completed, review the case on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



